Citation Nr: 1036610	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial, compensable rating for residuals 
of left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's claim for service 
connection for bilateral hearing loss, tinnitus, and residuals of 
left ankle strain.  In a September 2006 rating decision, the RO 
granted the Veteran's service-connection claim for residuals of 
left ankle strain, and assigned him a noncompensable rating, 
effective March 3, 2005.  The Veteran also appeals the initial 
rating assigned.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for residuals 
of left ankle strain, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).

The issue of entitlement to an initial, compensable rating for 
residuals of left ankle strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  Audiometric testing has revealed bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and the 
collective evidence (to include the only, competent, probative 
opinion on the question of the etiology of this disability) tends 
to support a finding that bilateral hearing loss as likely as not 
resulted from noise exposure in service.

3.  The collective evidence tends to support a finding that 
tinnitus as likely as not resulted from noise exposure in 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and will not be 
further discussed.  



Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss and 
tinnitus due to noise exposure during his military service.  
Specifically, he asserts that he was exposed to jet engines while 
working on a flight line during service, without the benefit of 
ear protection.  The Veteran has also acknowledged some post-
service noise exposure from hunting, music, and use of power 
tools, but he has also asserted that his post-service noise 
exposure has been very limited.

The Board notes that service department audiometric readings 
taken prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As two of the Veteran's in-service 
evaluations were conducted using ASA units (one was before 
October 31, 1967, and one was in July 1968 but notations indicate 
that ASA units were used) , the Board has converted the ASA units 
to ISO units for those two examinations, listed below.



The Veteran's service treatment records reflect the following 
pure tone thresholds, in decibels, at entrance in January 1966:


HERTZ





500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
20
10
10
15
5

An in-service flying status physical in July 1968 (in ASA units, 
converted here, to ISO units) reflected the following pure tone 
thresholds, in decibels:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
5
10

At separation in October 1969, pure tone thresholds, in decibels, 
were as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
5
15
10
20
25

Post-service audiological testing reflects that the Veteran 
developed a hearing loss disability as defined by 38 C.F.R. § 
3.385 in the right ear in July 1992, and a hearing loss 
disability as defined by 38 C.F.R. § 3.385 in the left ear in 
December 1996.  Prior to those dates, the Veteran's audiological 
testing results reflected decreased hearing bilaterally, but not 
to the level of a disability as defined by        38 C.F.R. § 
3.385.

The earliest notation of tinnitus of record was in September 
1992.

In November 2005, the Veteran underwent private examination with 
an ear, nose, and throat physician who noted a history of 
bilateral tinnitus and decreased hearing.  The Veteran reported 
exposure to loud noises during service while guarding jet 
aircraft.  Ear, nose, and throat examination revealed normal 
tympanic membranes.  An audiogram revealed the presence of 
bilateral sensorineural loss in the high frequency that "could 
be associated with noise exposure."  It was the physician's 
opinion that it was at least as likely that the Veteran's hearing 
loss was caused by exposure to jet aircraft noise.

First addressing the matter of in-service injury, the Board notes 
that the Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incidence of 
acoustic trauma.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In 
this regard, the Veteran has reported that he was exposed to 
significant aircraft noise.  Given the circumstances of the 
Veteran's service, the Board finds that he was likely exposed to 
some, and possibly significant, noise exposure in service as a 
result of his service in the Air Force.  Thus, although there is 
no objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions of 
in-service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).

On the matter of current disability, as noted above, post-service 
audiological testing reflects that the Veteran developed a 
hearing loss disability in the right ear in May 1992, and a 
hearing loss disability in the left ear in December 1996.  Thus, 
the Veteran has a current bilateral hearing loss disability, as 
defined in 38 C.F.R. § 3.385.  The record reflects that the 
Veteran has also been diagnosed with tinnitus.

The Board further finds that considering the totality of the 
record-to particularly include statements made by the November 
2005 ear, nose, and throat physician-the collective evidence 
also supports a finding that there exists a medical nexus between 
current bilateral hearing loss and service.  As indicated above, 
the audiologist opined that it was at least as likely as not that 
the Veteran's bilateral hearing loss was related to noise 
exposure during military service.  There is no opinion to refute 
this statement.  The Board notes that VA is not free to ignore a 
medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 
(1995)), or to reject a medical opinion based on its own medical 
judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

While the examiner did not discuss the significance of the 
Veteran's normal hearing results at separation or the decades 
between service and diagnosis of a hearing loss disability 
(pursuant to 38 C.F.R. § 3.385), these facts, alone, do not 
diminish the role that in-service noise exposure had in the 
development of the Veteran's hearing loss disability.  This is 
particularly so in light of the observation of a significant 
shift, bilaterally, in high frequency hearing sensitivity after 
serving on "flight status."  Specifically, although the 
Veteran's separation examination failed to reflect a hearing loss 
disability in either ear, it did reveal that the Veteran suffered 
some high frequency hearing loss bilaterally when compared to the 
entrance examination, although hearing loss still remained within 
normal limits for VA purposes.  Notably, the Veteran still 
maintained near-perfect hearing levels as late as July 1968 when 
he underwent flying status examination.  At separation, however, 
after he was presumably exposed to significant noise on the 
flight line, his hearing had decreased, especially in the high 
frequency ranges.

Regarding the claim for tinnitus, the Veteran has argued that his 
tinnitus has become progressively worse since active duty.  Lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and may provide 
sufficient support for a claim of service connection.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, 
the Veteran is competent to testify that his tinnitus 
progressively increased in severity since separation.  Although 
the first recorded complaint of tinnitus occurred in September 
1992, the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The Board finds the Veteran credible in his 
assertions that he has suffered from progressively worsening 
tinnitus since separation.

Further, while the physician did not specifically comment as to 
his opinion regarding the Veteran's tinnitus, it is clear from 
the record that the physician determined that the Veteran's in-
service noise exposure was significant enough to cause hearing 
problems.  This, together with the Veteran's claim that he has 
suffered from tinnitus since separation, also weighs in favor of 
the claim for tinnitus.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for bilateral hearing loss 
and tinnitus are met.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits. 

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

The Board finds that a remand is warranted for the claim 
remaining on appeal.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

It remains unclear from the record whether the Veteran has 
arthritis in his left ankle.  In December 2005, the Veteran's 
private physician indicated that x-rays of the left ankle 
revealed narrowing of the tibial talar joint mostly on the 
lateral side.  The physician opined that the Veteran was 
"beginning" to get early osteoarthritis of the tibial talar 
joint of the ankle and some arthritis of the subtalar joint.  He 
noted that this could progress to further osteoarthritis over 
time.

On August 2006 VA examination, the Veteran was diagnosed with 
left ankle stain.  An x-ray was taken of the Veteran's left 
ankle, and an addendum by the examiner indicated that the x-ray 
report was reviewed and "consistent with the above assessment."  
The x-ray report was not included in the claims file, and the 
examiner failed to discuss whether arthritis was established by 
x-ray.

At the August 2006 VA examination, the Veteran had some 
limitation of plantar flexion with pain.  There was also some 
tenderness located over the lateral anterior aspect of the left 
ankle.

As it remains unclear from the record whether the Veteran has a 
current diagnosis of arthritis, established by x-ray findings, 
the claim must be remanded for further development, including 
obtaining the x-ray report from August 2006 and for a current VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.

If the Veteran responds, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should so notify the Veteran, explain the 
efforts taken to obtain such records, and 
describe further action to be taken.

2.  The RO should request a copy of the x-ray 
report of the Veteran's left ankle from the 
August 2006 VA orthopedic examination.  This 
copy should be associated with the claims 
file for review by a new examining physician.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination to assess the current severity of 
his left ankle disability.

The Veteran's claims file and a copy of this 
REMAND are to be provided to and reviewed by 
the physician prior to the examination.  All 
tests, including x-rays and range of motion 
tests, should be completed in accordance with 
the latest AMIE worksheets for rating 
disorders of the musculoskeletal system.

All findings should be fully documented and 
explained in detail, including whether or not 
the Veteran currently has a diagnosis of 
arthritis in his left ankle, established by 
x-ray findings.  The physician should 
additionally review the August 2006 x-ray 
report and determine whether the x-ray 
reveals any evidence of arthritis of the left 
ankle in August 2006.

The physician is to render specific findings 
as to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with service-connected left ankle 
disability.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  The examiner is to 
address whether, and to what extent, the 
Veteran experiences any functional loss due 
to pain and/or any of the other symptoms 
during flare-ups and/or with repeated use.  
To the extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.

The examiner should set forth all examination 
findings in a printed (typewritten) report.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Specific attention should 
be paid to the report of the examiner, which 
must include a discussion as to whether or 
not the Veteran has a diagnosis of arthritis 
of the left ankle, established by x-ray 
findings.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an initial, 
compensable rating for residuals of left 
ankle strain, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claim, the RO should 
consider and discuss whether staged rating, 
pursuant to Fenderson (cited above), is 
warranted.  If the benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran an appropriate supplemental statement 
of the case that includes clear reasons and 
bases for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


